Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 30, 2015

                                      No. 04-15-00095-CV

                             IN THE INTEREST OF N.B., a Child,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00469
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
       This is an accelerated appeal from the trial court’s February 9, 2015 order terminating
appellant’s parental rights. Appellant timely filed a notice of appeal on February 23, 2015.
Accordingly, the record was due March 5, 2015. See TEX. R. APP. P. 26.1(b), 35.1(b). The clerk’s
record was timely filed on February 25, but the reporter’s record was not filed.

        On March 11, the clerk of this court notified the court reporter, David Zarate, by letter
that he is the reporter responsible for the record and that the record was late. Our letter required
the record be filed by March 23, 2015. The record has not been filed.

        We order the court reporter, David Zarate, and the Bexar County District Clerk to file
the clerk’s and reporter’s records by April 1, 2015. The court will not grant any further
extension of time to file the record in the absence of a showing of extraordinary circumstances
that prevent the filing of the record as ordered. See TEX. R. APP. P. 28.4(b)(2), 35.3(c).

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court